Citation Nr: 0834036	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of puncture wound of rectum.

2.  Whether new and material evidence to reopen a claim for 
service connection for prostate disorder with impotence has 
been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from December 1943 to March 
1946 and from August 1946 to August 1949.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In March 2005, the RO denied an increased (compensable) 
rating for residuals of a puncture wound of the rectum.  The 
veteran filed a notice of disagreement (NOD) in April 2005, 
and the RO issued a statement of the case (SOC) in March 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2006.

In May 2006, the RO denied service connection for a prostate 
disorder, and denied a petition to reopen a claim for service 
connection for impotence.  In that decision, the RO also 
continued the noncompensable rating for the veteran's 
residuals of a puncture wound of the rectum.  The veteran 
filed a NOD in July 2006, and the RO issued a SOC in November 
2007.  In that SOC, the RO recharacterized the issues as a 
single claim for service connection for prostate disorder 
with impotence, and indicated that the petition to reopen 
this claim had been denied.  For the reasons expressed below, 
the Board has similarly characterized the issues decided in 
the May 2006 rating decision as a single petition to reopen.  
The veteran filed a substantive appeal (via a VA Form 9) in 
November 2007.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In August 2008, the undersigned Veterans Law Judge (VLJ) of 
the Board granted a  motion to advance this case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2008) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claim for an increased 
(compensable) rating for residuals of puncture wound of 
rectum is set forth below.  The petition to reopen the claim 
for service connection for prostate disorder with impotence 
is addressed in the remand following the order; this matter 
is being remanded to RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There has been no limitation of function of the rectum or 
any other genitourinary organ since the filing of the August 
2004 claim, and the two scars near the rectum are each less 
than 144 square inches, do not cause limited motion, and are 
not deep, unstable, or painful on examination.





CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of puncture wound of rectum are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court), held that at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  22 
Vet. App.  43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a pre-rating December 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The March 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the December 2004 letter met 
all four of Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirement.  The 
December 2004 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).

The March 2006 SOC set forth the criteria of DC 7805, under 
which the veteran's residuals of puncture wound of rectum 
have been rated (which suffices, in part, for 
Dingess/Hartman).  In addition, the RO's March 2006 letter 
enclosing the March 2006 SOC informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  This 
letter also indicated that VA would assign a disability 
rating determined by applying relevant diagnostic codes and 
considering the impact of the disability and its symptoms on 
employment, and the letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit (or ask VA to obtain) that could affect how VA 
assigned a disability rating.  The RO subsequently 
readjudicated the claim for an increased (compensable) rating 
in the May 2006 rating decision.  

Hence, while all of the Dingess/Hartmann notice and most of 
the Vazquez-Flores notice was provided to the veteran after 
the March 2005 initial adjudication of the claim, the veteran 
is not shown to be prejudiced by the timing of this notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).  
Moreover, the RO also sent the veteran a July 2008 letter 
specifically citing and complying with Vazquez-Flores, and 
the veteran indicated in a Vazquez-Flores Notice Response 
that he had no other information or evidence to give VA to 
support his claim, and requested that his claim be decided as 
soon as possible.  Thus, although the RO did not readjudicate 
the claim after sending the July 2008 notice, the veteran 
indicated an awareness of what was necessary to substantiate 
his claim for an increased (compensable) rating for residuals 
of puncture wound to rectum.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim for an increased 
(compensable) rating for residuals of puncture wound to 
rectum, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's residuals of puncture wound to rectum are rated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, under 
which "other" scars are rated on limitation of function of 
the affected part.  In this case, the affected part is the 
rectum.  However, the medical evidence reflects that the 
function of neither the veteran's rectum, nor any other 
genitourinary organ, has been affected by the veteran's scars 
of the rectum nor any other residual of his puncture wound to 
the rectum.

On the January 2005 VA genitourinary examination, the veteran 
complained of pain and spasms in the perineal and rectal 
regions, difficulty urinating, pain on ejaculation, and 
discomfort.  On examination, there was grossly normal penis, 
scrotum, and testicles.  There was no abnormality of the 
perineum.  The prostate felt relatively small, the right lobe 
was elevated and hard and the left lobe was normal and small.  
PSA test was normal.  In his diagnosis, the VA examiner noted 
the history of rectal injury with persistent pain in the 
rectum and perineum, but wrote that there were no obvious 
injuries on rectal and genitalia examination.  He also noted 
that he did not doubt that there were pelvic injuries during 
service.

The January 2005 VA examination report indicated that there 
was no limitation of motion or function caused by the two 
scars near the rectum.  On the January 2005 VA rectum and 
anus examination, the veteran complained of frequent pain and 
spasms, as well as discomfort during bowel movements.  The 
veteran also complained of episodes of diarrhea and leakage 
of fecal matter during these episodes.  On examination, 
however, there was no evidence of fecal leakage, there was 
normal size of lumina of the rectum, there were no signs of 
anemia, no fissures, no hemorrhoids, and no bleeding, rectal 
tone was normal, and there was a very small skin tab.  The 
assessment was "normal rectal examination."  

An April 2005 VAOPT note indicated that there was mild renal 
failure that had improved somewhat.  An October 2005 VAOPT 
colonoscopy note indicated that there were few diverticula, 
and internal hemorrhoids, but the colonoscopy was otherwise 
normal.  An October 2005 VAOPT note indicated that the 
veteran companied of chronic perineal (rectal area) pain, and 
that the prostate was "somewhat hard" in consistency.  A 
November 2005 VAOPT note indicated that the veteran 
complained of some problems with ejaculation and intermittent 
pain, but urinalysis was negative and rectal examination 
revealed no specific findings and the prostate was small and 
basically normal.  A December 2005 VAOPT note indicated that 
examination of the rectum was normal.  The VA physician who 
wrote the July 2006 VAOPT note indicated that he had seen the 
veteran several times over the years but could not find any 
specific cause for his lower abdominal and perineal pain.  
Rectal and abdominal examination was negative, and laboratory 
results were essentially normal.

The above evidence reflects that, while the veteran has 
complained of pain and other symptoms associate with his 
puncture wound of the rectum, there has been no limitation of 
function of the rectum or any other genitourinary organ since 
the filing of the August 2004 claim.  Thus, there is no basis 
for a compensable under DC 7805.  

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's residuals of 
puncture wound to rectum, but finds that no higher rating is 
assignable.  The above evidence reflects that, although mild 
renal failure was noted, since the August 2004 claim there 
have been no kidney, ureter, bladder, urethra, testicular, or 
prostate symptoms residual to the veteran's puncture wound to 
rectum disability of the kidney for which the veteran could 
receive a compensable rating under 38 C.F.R. § 4.115b, DCs 
7500 through 7528, applicable to the genitourinary system.

In addition, on the January 2005 VA scars examination, 
although the veteran had general complaints about his rectum 
and prostate including his scars, on examination there were 
two scars beside the rectum.  One scar was 1 inch by one-
quarter inch, and the other was one inch by less than 1/64 of 
an inch.  Neither scar was tender to palpation, indurated, 
adherent to the underlying tissue, elevated,  depressed, or 
unstable.  Each scar was superficial and the same color as 
the surrounding tissue, and there was no inflammation, edema, 
or keloid formation.  Thus, as the two scars are each less 
than 144 square inches, do not cause limited motion, and are 
not deep, unstable, or painful on examination., there is no 
basis for a compensable rating for the scars residual to 
puncture wound of rectum under 38 C.F.R. § 4.118, DCs 7801 to 
7804.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any potentially applicable rating criteria.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the August 2004 claim, for increase the residuals of 
the veteran's puncture wound of rectum reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the March 2006 SOC 
and May 2006 rating decision).  Any residuals have not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating at 
each stage), to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an increased (compensable) rating for residuals of 
puncture wound to rectum must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for residuals of puncture 
wound of rectum is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the petition to reopen a claim for service 
connection for prostate disorder with impotence has been 
received is warranted.

In October 1998, the Board denied the veteran's claim for 
service connection for a prostate disorder with impotence.  
In March 2008, the United States Court of Appeals for 
Veterans Claims (the Court) affirmed the Board's decision.  
See Hand v. West, No. 98-2068, 1999 WL 1090462 (Ct. Vet. App. 
Nov. 2008).  Although the veteran moved for reconsideration, 
and the motion was denied as untimely, he did not appeal to 
the United States Court of Appeals for the Federal Circuit.

Initially, the Board notes that the October 1998 Board 
decision characterized the claim as one for a prostate 
disorder with impotence, and the veteran's August 2004 claim 
indicated that he was requested reopening of the claim for 
service connection for prostate disorder with impotence.  In 
its May 2006 decision, the RO, however, bifurcated the issue 
into a claim for service connection for prostate disorder and 
a petition to reopen the claim for service connection for 
impotence.  However, given that the prior denial and current 
petition each referred to a single disability of prostate 
disorder with impotence, the Board finds that the issue on 
appeal is whether new and material evidence to reopen a claim 
for service connection for prostate disorder with impotence 
has been received, as indicated in the November 2007 SOC.

Because the Board's had previously denied the veteran's claim 
(and its decision had been affirmed by the Court and not 
appealed by the veteran), in response to the veteran's 
petition to reopen the RO was required to provide the veteran 
the appropriate legal definition of new and material 
evidence, as well as "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  The Board finds that the RO's December 2004 letter 
did not comply with the latter requirement of Kent.  
Specifically, the RO's December 2004 letter indicated that 
the veteran was previously denied service connection for 
impotence and he was notified of this decision in June 1998.  
This sentence misidentified the previously denied claim as 
one for service connection for impotence, rather than service 
connection for prostate disorder with impotence.  In 
addition, the veteran was not in fact notified of the RO's 
denial in June 1998; that was the date of an unrelated 
notification that a non-service-connected pension had been 
granted.  Moreover, the actual rating decision to which the 
RO was referring, the August 1995 denial of service 
connection for prostate disorder with impotence, which was 
continued in an April 1998 SOC of which the veteran was 
notified in April 1998, was subsumed by the Board's October 
1998 decision.  See 38 C.F.R. § 20.1104 (2007).  Further, 
while the RO in its December 2004 letter informed the veteran 
that in order to be considered material, the new evidence 
submitted must pertain to the reason the claim was previously 
denied, it did not explain the basis for the Board's October 
1998 denial.  [Parenthetically, the Board notes that the 
December 2004 letter did subsequently indicate that the 
veteran should submit evidence of a current prostate 
disability with impotence and a connection between it and his 
service-connected residuals of puncture wound of rectum, and 
the veteran's August 2004 petition did refer to service 
connection for a prostate disorder with impotence secondary 
to his residuals of puncture wound to rectum].

In these circumstances, the Board finds that the RO's 
December 2004 letter did not comply with Kent and that, in 
order to afford the veteran due process, remand is warranted 
for additional notification regarding the petition to reopen.  
Such notification should indicate that the prior basis for 
the Board's October 1998 denial was that the weight of the 
probative evidence indicated that the veteran's prostate 
disorder with impotence was not related to service and that, 
to reopen the claim, the veteran must submit evidence that a 
current prostate disorder with impotence is related to 
service, to include his service-connected residuals of 
puncture wound to rectum.  The veteran should also be 
informed of the requirements for establishing service 
connection on both a direct and secondary basis.

Hence, the RO should , through VCAA compliant notice, give 
the veteran another opportunity to present any additional 
information and/or evidence pertinent to the petition to 
reopen the claim for service connection for prostate disorder 
with impotence.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the petition to reopen the claim for service 
connection for prostate disorder with impotence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
petition to reopen the claim for service 
connection for prostate disorder with  
impotence.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
provides notice appropriate to Kent and 
Dingess/Hartman (cited to and discussed 
above), as appropriate.   RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the petition to 
reopen the claim for service connection 
for prostate disorder with  impotence, in 
light of all pertinent evidence and legal 
authority.

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment, 
particularly as this appeal has been advanced on the Board's 
docket .  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


